Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Section [0036] recites “Thus, the processor 201 can insert a separate recording the event record log that contains the tamper detection information of the event record 130a.” and should recite “Thus, the processor 201 can insert a separate recording into the event record log that contains the tamper detection information of the event record 130a.”  
Section [0037] recites “For example, as shown in FIG. 2, the tamper detection record 300 includes a header 310 and a payload 320” and should recite “For example, as shown in FIG. 3, the tamper detection record 300 includes a header 310 and a payload 320”
Section [0052] “When the combination of the first signature and second signature pass, data associated with the signatures is the considered valid.”  And should recite “When the combination of the first signature and second signature pass, data associated with the signatures is then considered valid.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 8-11, 13-14, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sofia (2017/0032148) in view of Simons (2005/0232421).

Regarding claim 1, Sofia teaches
a computer-implemented method for validating an event record, the method comprising:
securing, by a processor, a log of one or more events being performed by a computer by adding tamper detection to the log, the securing comprising: (Sofia, [0020] Techniques to enhance existing event logging systems by additional functionality of tamper detection while preserving existing workflows that use log data generated by the event logging systems are described. The examples described throughout the document facilitate tamper detection of the log data without modifying the log data generated.)
generating, by the processor, a first event record in response to an event being performed by the computer; (Sofia, [0029] FIG. 2 illustrates an example event record log 127 including a tamper detection record 200. For example, the processor 110 may generate the event record 130a.)
generating, by the processor, a second event record in response to the first event record being generated, (Sofia, [0035] For example, the operating system 122 may generate a first event record 130a and a second event record 130b that are of the same type. In this case, the operating system 122 may generate the tamper detection record 200 that is associated with the first event record 130a and the second event record 130b) 
in response to a request to detect tampering of the first event record, validating, by the processor, the first event record based on the first signature (Sofia, [0007] The computer implemented method may further include receiving, by the processor, a request to detect tampering of the first event record; and in response, validating, by the processor, the first event record by comparing the first event record with the signature in the second event record.)
Sofia does not teach the second event record comprises a first signature and a second signature corresponding to the first event record.
However Simons teaches the second event record comprises a first signature and a second signature corresponding to the first event record (Simons, [0014] the second device issuing to the first device, in response to the partial transaction log, a signed full log, the signed full log including said identification data and event data, secured by a first digital signature specific to the second device; and [0015] the first device issuing, in response to the signed full log, a re-signed full log including said identification data, said event data and said first digital signature, secured by a second digital signature specific to the first device.)
validating, by the processor,  … and the second signature in the second event record (Simons, [0114] This second server would add its information to the log, sign it and return it as a signed log 66 to the first server 40. The first server 40 could then validate the signed log from the second server, sign it itself, and return the log to the second device 20.)
 to have combined Simons multiple signatures with Sofia’s event records because doing so improves event record keeping and verification of two parties (Simons, [0007] In addition, it is often desirable not only that the transaction log records the verified identities of both parties, but also an agreed or verified time stamp.)  Sofia already teaches a flexible design with header information describing the event record, it would be obvious to modify the header to identify a second signature (Sofia [0033] Additionally, the header 210 may include a number of event records that the tamper detection record 200 is associated with and the length of each respective digital signature included in the payload 220.)

Regarding claim 2, Sofia and Simons teach
 the computer-implemented method of claim 1, further comprising storing the first event record and the second event record (Sofia, [0025] The event record log 127 includes one or more event records 130a-130x. An event record is a data record describing an operation of the system 100.)

Regarding claim 3, Sofia and Simons teach
the computer-implemented method of claim 1, further comprising: 
generating a third event record of a different type as a type of the first event record; (Sofia, [0011] In an example, the processor may generate a third event record corresponding to another event performed by the system. The third event record may be of a different type than the first event record.)
and adding to the second event record, in response to the third event record being of the different type as the first event record, a first signature and a second signature corresponding to the third event record (Simons, [0115] A multiple party arrangement could also be implemented in respect of first, second and third (or more) devices, extending the embodiment of FIG. 2.  For example, one such 

Regarding claim 4, Sofia and Simons teach
the computer-implemented method of claim 1, wherein a single hash value is calculated for the first signature and the second signature (Sofia,[0030] In an example, the contents of the event record 130a may be hashed, such as using a hashing scheme prior to encryption.)

Regarding claim 6, Sofia and Simons teach
the computer-implemented method of claim 1, wherein the first signature and the second signature identify contents of the first event record (Simons, [0097] Upon receipt of the signed full log 66, the first device 10 verifies the integrity of the signed full log using the digital signatures, and checks that it agrees with the content of the log. It then re-signs the full log to generate a re-signed full log 67 to be transmitted to the second device 20.)

Regarding claim 7, Sofia and Simons teach
the computer-implemented method of claim 6, wherein the second event record further comprises an identifier of a type of the first event record (Simons, [0068] If necessary, the second device may add further identification data (eg. its own identity) and/or further event data relating to the transaction, if this is not already present in the partial log 53.  [0106] In preferred embodiments, the partial log message 53, 63 may include one or more of: a unique device identifier for the first device 10; an indication of the authorisation level of device 10; a first transaction identifier; a specification of the 

Claims 8-11 and 13-14 are program product claims for the method claims 1-4 and 6-7 and are rejected for the same reasons as claims 1-4 and 6-7.

Claims 15-18 and 20 are program product claims for the method claims 1-4 and 6 and are rejected for the same reasons as claims 1-4 and 6.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sofia (2017/0032148) in view of Simons (2005/0232421) in view of Kande (2012/0089830).

Regarding claim 5, Sofia and Simons teach
the computer-implemented method of claim 1, 
Sofia does not teach wherein the second signature can be activated or de-activated.  
However Kande teaches the second signature can be activated or de-activated (Kande, [0113] In a second part, a second user is one of the recipients of the confidential document. The second user activates a second Universal Signature Assistant using his own identity token.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kande’s signature control with Sofia-Simons’ signatures because doing so improves flexibility in user control of signatures (Kande, [0036] Advantageously, the single Universal Signature Assistant 15 of the invention can be successively activated with one or more identity token 14, each identity token containing information about the identity of another user.)  A log 

Claim 12 is a program product claim for the method claim 5 and is rejected for the same reasons as claim 5.

Claim 19 is a system claim for the method claim 5 and is rejected for the same reasons as claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baldwin (2005/0004899) discloses auditing method and service with signing of event data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315.  The examiner can normally be reached on 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494